Citation Nr: 1229952	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-46 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected enucleated left eye.

2.  Entitlement to service connection for a right eye disability to include as secondary to service-connected enucleated left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1957.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from November 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In July 2011, the Veteran presented testimony at a personal hearing conducted in Milwaukee before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Left eye

The Veteran contends that he is entitled to a higher rating for his service-connected enucleated left eye (hereinafter left eye disability).  As a preliminary matter, the Board observes that the Veteran filed his May 2009 notice of disagreement (NOD) timely with the November 2008 rating decision that granted service connection for his left eye disability.  Accordingly, the question on appeal is whether the Veteran is entitled to a higher initial rating for his service-connected left eye disability.

The November 2008 rating decision noted that the Veteran's service-connected left eye disability met the criteria for a 40 percent rating under Diagnostic Code (DC) 6066.  See 38 C.F.R. § 4.84a, DC 6066 (2007).  (Note:  The rating schedule was subsequently amended after the Veteran filed his claim in May 2007 and the current regulations are in effect for eye disability claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,550).  The rating decision explained that the Veteran's rating was being reduced by the amount of his pre-service disability, which was found to be 30 percent based on the evidence that showed that the Veteran had only light percent in his left eye prior to service.  The rating decision noted that the pre-service percentage is always deducted before assigning any service-connected evaluation less than 100 percent.  In the Veteran's case, the "aggravated" level of disability was 10 percent.  See 38 C.F.R. § 3.322(a).

The Veteran argues that his rating should not be reduced because his pre-service level of disability was not ascertainable.  He testified that he did not understand what the examiner meant when he was asked if he had light perception only before service entrance.  (Transcript (Tr.) at 10.)  Instead, he stated that he could still see well enough out of his left eye to read the first two lines of the eye chart at service entrance and could walk and recognize people.  (Id.)  The Veteran added that he was okay during service until he was on a rifle range and his left eye began to hemorrhage.  (Id. at 9.)  Thereafter, his left eye progressively worsened until it was eventually removed following his separation from service in the early 1960s.  

The Board observes that in cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322(a).

In this case, the Veteran's service treatment records are presumed destroyed in the fire at the National Personnel Records Center (NPRC) in 1973.  However, the question remains whether the Veteran's pre-existing level of his left eye disability at his service entrance is ascertainable.  The Veteran does not dispute the evidence indicating that he was shot in his left eye at age 12 with an arrow.  (See, e.g., Tr. at 6.)  He does dispute that he had only light perception in his left eye at service entrance.  

The Veteran most recently had a VA examination for his left eye in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board concludes that the examination is inadequate upon which to base a determination.  Although the examiner noted that the Veteran reported no change in his ability to perform daily activities, the examiner did not address how the Veteran's service-connected disability specifically affected his ability to perform his daily activities or engage in employment.  See 38 C.F.R. § 4.10.  Accordingly, a remand is necessary for another VA examination that adequately addresses the Veteran's complete disability picture with regard to his service-connected left eye disability.

Right eye

The Veteran testified that his doctor told him that his service-connected left eye disability could have something to do with his right eye disorder because of the increased strain.  The Veteran indicated that he had recently seen his VA physician who wrote this down.  (Tr. at 3-4.)  However, the most recent VA treatment records associated with the claims file are dated in February 2010.  Because there is an indication that there are outstanding VA records relevant to the Veteran's claim, a remand is necessary to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (noting that VA records are considered part of the record on appeal since they are within VA's constructive possession.) 

The January 2010 VA examination provided opinions regarding whether the Veteran had a right eye disability secondary to his service-connected left eye disability.  However, this opinion was also inadequate.  See Barr, 21 Vet. App. at 312.  Following examination, the examiner diagnosed right eye trace nuclear sclerosis, refractive error, posterior vitreous degeneration, and trace epiretinal membrane.  The examiner opined that trace nuclear sclerosis of the right eye was not caused by or a result of his service-connected left eye and was most likely secondary to an age appropriate change of his lens.  However, the examiner did not address whether the Veteran's service-connected left eye aggravated his right eye disability.  See 38 C.F.R. § 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995).  Although the examiner indicated that the remainder of the Veteran's right eye findings were not caused or aggravated by his left eye disability, the examiner did not provide thorough rationales to support these conclusions.  Accordingly, a remand is necessary for an adequate VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records dated from February 2010 to the present and associate them with the claims file.  If the requested records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After the development in #1 has been undertaken, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected left eye disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left eye.  The examiner should also comment as to the impact of left eye on the Veteran's daily activities and his ability to maintain employment.  

3.  After the development in #1 has been undertaken, either return the January 2010 VA examination for an addendum or schedule the Veteran for a VA examination to evaluate his claim for a right eye disability, to include as secondary to service-connected left eye disability.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) and this REMAND must be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

 Based on a review of the claims folder and the examination findings, the examiner must opine as to the relationship, if any, between the Veteran's service-connected left eye and any right eye disability.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner must opine whether any right eye disability was either:  (a) proximately caused by or (b) proximately aggravated by his service-connected left eye disability.  [An opinion with an explanation must be provided for each diagnosis related to the right eye, to include those noted at the January 2010 VA examination.]

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear and thorough rationale for all opinions must be provided, to include a discussion of the relevant facts and medical principles.  

4.  When the development requested has been completed, the claims should be reviewed by the RO with consideration of all pertinent evidence, to include any additional evidence since the last Supplemental Statement of the Case (SSOC).  With regard to the rating to be assigned for the service-connected left eye disability, the RO must determine whether the Veteran's pre-service level of disability is ascertainable in terms of the rating schedule and if it is not, no deduction should be made.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


